Citation Nr: 0032244	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and Rev. EP




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1971 to February 
1973.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

The RO granted service connection for a disorder 
characterized as "low back strain" in a rating action in 
April 1973, at which time a noncompensable rating was 
assigned from the day following separation from service under 
Diagnostic Code 5295.  [Service connection was also granted 
at that time for residuals, fracture, 5th metacarpal, right 
hand, for which a noncompensable rating was also assigned.]

On a VA Form 21-4138, filed by the veteran in June 1997, he 
sought an increased evaluation for his service-connected back 
disorder.  He also filed his initial claim for entitlement to 
service connection for a neck disorder and PTSD, for all of 
which the veteran stated that he was then under treatment, 
wearing a brace and/or in rehabilitative therapy. 

In a rating in March 1998, the RO denied service connection 
for PTSD and a neck condition and continued the 
noncompensable rating for the back disorder.  In May 1998, 
the veteran filed a notice of disagreement (NOD) with all 
such actions, and followed this up the following month with a 
statement regarding to his claimed PTSD, stressors and 
related matters.  

A Statement of the Case (SOC) was issued by the RO in 
September 1998 in which a compensable rating was denied for 
the veteran's service-connected back disability on the basis 
that he now had considerable back problems but they related 
primarily to a herniated disc which was unrelated to service.  
The issue of whether the herniation was associated with the 
already service-connected back problem was not therein 
specifically further addressed by the RO.

The veteran and EP provided testimony at a hearing held at 
the RO in May 1999, of which a transcript is of record.  In a 
rating action in May 1999, the Hearing Officer granted 
service connection for PTSD and assigned a 30 percent rating 
from June 30, 1997, the date of the veteran's claim.  

The Hearing Officer also continued the noncompensable rating 
for the veteran's low back disability. In the associated 
Supplemental SOC, the Hearing Officer found that compensation 
was not in order for back complaints since the veteran's 
current back problem, namely his lumbar herniation, was 
neither due to service nor his already service-connected back 
disorder; no supportive medical opinion to that effect was 
cited.  

In a Substantive Appeal, VA Form 9, filed by the veteran in 
July 1999, he disagreed with the ratings assigned for both 
his PTSD and back disability, and specifically argued that he 
was "totally unable to work due to both my PTSD and my 
service connected back condition".

In response to inquiry from the RO, in February 2000, the 
veteran withdrew his request for a Travel Board hearing but 
indicated that he wanted to participate in a live 
videoconference hearing.  A videoconference personal hearing 
was held with the veteran, his wife and Reverend EP providing 
oral testimony from the RO, before the undersigned sitting in 
Washington, D.C., in November 2000, of which a written 
transcript is of record.  It was specifically noted at that 
time [Tr. at 2] that the issue of entitlement to service 
connection for a neck disability had been withdrawn from the 
current appeal.



REMAND

In the instant case the veteran is technically not seeking an 
increased rating with regard his PTSD, since his appeal 
arises from the original assignment of a disability rating.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2000).  This has not been 
addressed in this case by the RO.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).

In cases of evaluation of musculoskeletal disability there 
must be adequate consideration of functional impairment 
including impairment from painful motion, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  The inquiry into disability evaluations centers on 
the ability of the body or system in question to function in 
daily life, with specific reference to employment. 38 C.F.R. 
§ 4.10 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to the following 
considerations:

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);

(d) excess fatigability;

(e) incoordination, impaired ability to 
execute skilled movements smoothly; and

(f) pain on movement, swelling, deformity 
or atrophy of disuse. Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

As relate to his back problems, in this case, the primary 
underlying question relates to whether the veteran's 
herniated disc and associated severe back problems are or are 
not due to or in any way related either to service or to his 
service-connected back disability described at the onset as 
strain, or whether they are impacted thereby.  While the RO 
has referred to the absence of such relationship when rating 
the service-connected low back strain, there has not been a 
formal rating action on this inextricably intertwined issue.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  In any event, a 
medical opinion is required before such a determination can 
be effectuated one way or the other.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

As for the issue of the severity of the veteran's PTSD, it 
first should be noted that he does not currently carry any 
other significant psychiatric diagnosis.  As for the evidence 
not in the file, the veteran has indicated that he has been 
receiving ongoing care on a regular basis from VA facilities.  
The VA treatment records are deemed to be evidence of record, 
and a determination on the merits of the veteran's appeal 
should not be made without consideration of that evidence.  
See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  He and others have testified that he 
has been found by VA to be unable to work by virtue of his 
back and PTSD problems, thereby raising the issue of a total 
disability rating by reason of individual unemployability.

The veteran has also testified that he was awarded Social 
Security Administration (SSA) benefits for his back problems 
in 1996; these pertinent and necessary associated records are 
not in the file.

At his recent hearing, the veteran also claimed that his low 
back symptoms have increased since he was last examined by 
VA.  The Board finds, therefore, that an additional 
examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994) (the duty to assist includes conducting a thorough 
and contemporaneous medical examination that includes a 
review of prior examinations and treatment); VAOPGCPREC 11-
95.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, these issues 
are REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for PTSD or a low 
back disorder since 1996.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain all of the VA treatment records 
including vocational assessment, if any, 
including but not limited to a 
Vocational, Rehabilitation and Education 
(VR&E) file.

The RO should also obtain all records 
associated with SSA benefits, and attach 
these to the claims file.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of evaluating the severity of his 
psychiatric symptomatology. 

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including psychological studies and a 
social and industrial survey, that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should provide a complete 
description of the current 
symptomatology, and provide a 
comprehensive diagnosis of any 
psychiatric pathology including as it 
relates to the veteran's social and 
industrial functioning, including a 
Global Assessment of Functioning (GAF) 
score in accordance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and an explanation of the meaning of the 
score assigned.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  
The examiner should provide the rationale 
for all opinions given.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his low back 
disability.  

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
orthopedic examination of the back and 
provide a diagnosis of any pathology 
found.  Specifically, the examiner should 
provide an opinion as to the following:  

a) identify all current low back 
disabilities.

b) is it as likely as not that any low 
back disability found (other than low 
back strain) is causally related to 
service?

c) is it as likely as not that any low 
back disability found (other than low 
back strain) is due to or the result of 
service-connected low back strain or is 
aggravated (that is, results in increased 
impairment) due to the low back strain? 

Any and all distinguishing factors must 
be delineated along with suitable 
rationales.  

In examining the back, the examiner 
should be asked to specify whether the 
examination revealed any evidence of 
muscle spasm, loss of lateral spine 
motion in the standing position, listing 
of the spine to one side, positive or 
negative Goldthwaite's sign, limitation 
of forward bending in the standing 
position, osteoarthritic changes or 
narrowing or irregularity of joint 
spaces, or any abnormal mobility on 
forced motion, and whether this is or is 
not related to the service-connected back 
problem.  The examiner should also 
determine the range of motion of the 
lumbosacral spine, including the specific 
limitation of motion due to pain.

The examiner should also describe any 
functional loss pertaining to the low 
back, including the inability to perform 
normal working movements of the back with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  

The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should also be asked to 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
back pathology. The examiner should 
provide the rationale for all opinions 
given.  If the examiner is unable to 
distinguish whether a symptom is due to 
service- or nonservice-connected 
pathology, (s)he should so state.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of the 
assigned disability ratings for PTSD and 
back disorder.  In determining the 
appropriate rating for PTSD, the RO 
should consider the applicability of 
staged ratings.  Fenderson v. West, op. 
cit.   All pertinent schedular and 
extraschedular bases, as applicable, 
should be considered.

The RO should also fully address in a 
rating decision the issue of service 
connection for low back disability other 
than low back strain and the issue of 
individual unemployability.  The veteran 
should be notified of this decision and 
be provided all pertinent appellate 
rights.

If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.  Only 
those issues that have been fully 
developed for appellate review should be 
certified to the Board.  

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified; 
however, the veteran is advised that failure to cooperate by 
not reporting for any scheduled examinations may adversely 
result the outcome of the higher rating claim.  38 C.F.R. 
§ 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

